Citation Nr: 0824179	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disorder 
resulting in joint and muscle pain.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  She has additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision that 
denied the veteran's claims for service connection for the 
disorders listed on the title page of this decision.  In 
December 2003 the veteran appeared and gave testimony at a 
hearing before the undersigned in Washington, D.C.  A 
transcript of this hearing is of record. 

The veteran's appeal was previously before the Board in 
August 2004, when it was remanded for additional development.  
Regrettably, the Board finds below that the requested 
development was not satisfactorily completed, and will again 
return the case for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the veteran's service medical records are 
missing.  An extensive search is documented in the claims 
folder, but no service medical records from either the 
veteran's active service or reserve service have been 
located.  

The VA has a heightened duty to assist the veteran when 
records are missing and presumed to have been destroyed.  
Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the veteran has current diagnoses for each of 
her claimed disabilities.  She has testified that each of her 
disabilities began and was treated during active service.  
She also states that she has experienced continuous symptoms 
from these disabilities since discharge.  The Board notes 
that the veteran is competent to report that she has 
experienced a continuity of symptomatology since her 
discharge from service.  Furthermore, and especially in view 
of the missing service medical records, she is also competent 
to report that these symptoms began during service.  
Therefore, the Board finds the criteria have been met to 
afford the veteran an additional VA examination with a view 
toward obtaining an opinion regarding the etiology of her 
claimed disabilities.  

In reaching this determination, the Board is aware that the 
veteran was previously afforded a VA Gulf War examination in 
June 2002.  However, this examination did not offer an 
opinion as to the etiology of the veteran's current 
disabilities.  Furthermore, the August 2004 remand requested 
that the claims folder be returned to the VA doctor who 
conducted the June 2002 examination in order to obtain such 
an opinion.  In December 2006, the VA examiner stated that 
without service medical records, he was unable to provide 
such an opinion without resorting to speculation.  The 
examiner did not cite to any of the veteran's contentions in 
making this statement.  

The United States Court of Appeals for Veterans Claims has 
held that an examination is inadequate if the examiner forms 
an opinion based solely on the absence of service medical 
records without consideration of the veteran's statements.  
Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  In light of 
Dalton, the Board must find that the December 2006 opinion 
was inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
examinations by the appropriate medical 
professionals to determine the etiology 
of her claimed disabilities manifested by 
joint and muscle pain, fatigue, headache 
disability, and gastrointestinal 
symptoms.  All indicated tests and 
studies should be conducted.  

The claims folder should be made 
available to the examiners for review 
before the examinations, as should a copy 
of this remand.  

The examiner(s) for each disability 
should provide the following opinions: Is 
it as likely as not (50 percent 
probability or more) that a disability 
manifested by joint and muscle pain, 
fatigue, headache, or gastrointestinal 
symptoms had its onset in service, is due 
to a disease or injury in service, or was 
otherwise incurred in active service?  

The veteran's contentions must be 
considered in the formulation of these 
opinions.  The reasons for all opinions 
must be provided.  

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

